                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RICHARD C. ANGINO, ALICE K.               :   CIVIL ACTION NO. 1:19-CV-1618
ANGINO, ANGINO LAW FIRM, P.C.,            :
KING DRIVE CORP.,                         :   (Chief Judge Conner)
                                          :
                   Plaintiffs             :
                                          :
             v.                           :
                                          :
BRANCH BANKING AND TRUST                  :
COMPANY,                                  :
                                          :
                   Defendant              :

                                      ORDER

      AND NOW, this 4th day of March, 2020, upon consideration of defendant’s

omnibus motion (Doc. 11) to dismiss and to strike, and for the reasons stated in the

accompanying memorandum, it is hereby ORDERED that:

      1.     Defendant’s motion to dismiss is GRANTED in part and DENIED in
             part, as follows:

             a.    The motion is GRANTED to the extent that plaintiffs’ complaint
                   (Doc. 1) is DISMISSED pursuant to Federal Rule of Civil
                   Procedure 12(b)(6) for failure to state a claim upon which relief
                   can be granted. Counts 3 and 4 are dismissed without prejudice
                   because they have not yet accrued.

             b.    The motion to dismiss is DENIED in all other respects.

      2.     Defendant’s motion to strike is GRANTED. Plaintiffs’ jury-trial
             demand is STRICKEN.

      3.     The Clerk of Court is directed to CLOSE this case.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
